                                             Case 5:19-cv-03226-BLF Document 79 Filed 10/15/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        KRYPT, INC.,                                   Case No. 19-cv-03226-BLF (VKD)
                                                         Plaintiff,
                                   9
                                                                                           ORDER RE DISCOVERY DISPUTE RE
                                                   v.                                      KRYPT'S REQUESTS FOR
                                  10
                                                                                           PRODUCTION OF DOCUMENTS NOS.
                                  11        ROPAAR LLC, et al.,                            7 AND 8
                                                         Defendants.                       Re: Dkt. No. 71
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiff Krypt, Inc. (“Krypt”) and defendant Ropaar, LLC (“Ropaar”) dispute whether

                                  15   Ropaar should be required to produce all communications with Mr. Robinson and third parties that

                                  16   refer to or concern Krypt. Dkt. No. 71. The Court has considered the parties’ joint discovery

                                  17   dispute letter and two additional exhibits Ropaar asked for leave to submit.1 The Court finds this

                                  18   dispute suitable for resolution without oral argument. Civ. L.R. 7-1(b).

                                  19            For the reasons set forth below, the Court orders Ropaar to produce responsive documents

                                  20   dating from May 1, 2016 to the present.

                                  21   I.       BACKGROUND
                                  22            Krypt and Ropaar provide SAP2 implementation and consulting services. Dkt. No. 55

                                  23   ¶¶ 2, 3. Clay Robinson worked at Krypt from May 1, 2016 to February 12, 2019 as a Professional

                                  24

                                  25   1
                                         On September 25, 2020, the Court permitted Ropaar to file Exhibits 3 and 4. Dkt. No. 72.
                                  26   Exhibit 3 includes a description of the alleged trade secrets Krypt contends Mr. Robinson and
                                       Ropaar misappropriated, and Exhibit 4 includes the documents Krypt says disclose the alleged
                                  27   trade secrets described in Exhibit 3.

                                  28
                                       2
                                        The Court understands “SAP” to refer to SAP SE, a German multinational company that
                                       provides software for managing business processes.
                                              Case 5:19-cv-03226-BLF Document 79 Filed 10/15/20 Page 2 of 4




                                   1   Services Consultant. Id. ¶ 35. In late January 2019, Mr. Robinson notified Krypt of his

                                   2   resignation from the company and his intent to begin working for Smithfield Foods, a meat-

                                   3   packing company. Id. ¶ 47. However, instead of joining Smithfield Foods as an employee, Mr.

                                   4   Robinson began working for Ropaar shortly after leaving Krypt. Id. ¶ 53.

                                   5            In this action, Krypt accuses Ropaar of conspiring with Mr. Robinson to misappropriate

                                   6   Krypt’s trade secrets in violation of the federal Defend Trade Secrets Act, 18 U.S.C. §§ 1836 et

                                   7   seq. and the California Uniform Trade Secrets Act, Cal. Civ. Code §§ 3426 et seq. Id. ¶¶ 76-96.

                                   8   Krypt also asserts a separate breach of contract claim against Mr. Robinson only, asserting that he

                                   9   used, disclosed, and otherwise mishandled Krypt’s confidential information and trade secrets,

                                  10   contrary to the terms of his contracts with Krypt. Id. ¶¶ 97-108.

                                  11            Krypt asks for the following document discovery from Ropaar3:

                                  12                   Request for Production No. 7: All communications between you
Northern District of California
 United States District Court




                                                       and Robinson that refer to or concern Krypt, from January 1, [2012]
                                  13
                                                       to present.
                                  14
                                                       Request for Production No. 8: All communications between you
                                  15                   and any third party(ies) that refer to or concern Krypt, from January
                                                       1, [2012] to present.
                                  16

                                  17   Dkt. No. 71-1 at 3.
                                  18   II.      LEGAL STANDARD
                                  19            A party may obtain discovery of any matter that is relevant to a claim or defense and that is
                                  20   “proportional to the needs of case, considering the importance of the issues at stake in the action,
                                  21   the amount in controversy, the parties’ relative access to relevant information, the parties’
                                  22   resources, the importance of the discovery in resolving the issues, and whether the burden or
                                  23   expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).
                                  24   III.     DISCUSSION
                                  25            Krypt argues that the discovery it seeks is relevant to its trade secret misappropriation
                                  26   claims against Ropaar. Dkt. No. 71 at 2. Krypt alleges that Ropaar and Mr. Robinson conspired
                                  27

                                  28
                                       3
                                         Krypt states that is has limited these two document requests to the period “from January 1, 2012
                                       to present,” instead of “from January 1, 2008 to present.” Dkt. No. 71 at 2.
                                                                                         2
                                           Case 5:19-cv-03226-BLF Document 79 Filed 10/15/20 Page 3 of 4




                                   1   to misappropriate Krypt’s alleged trade secrets, including during the time that Mr. Robinson was

                                   2   employed by Krypt, and that Ropaar’s communications with others about Krypt are likely to

                                   3   reflect Ropaar’s use of improper means to obtain Krypt’s alleged trade secrets, as well as its use or

                                   4   disclosure of those alleged trade secrets. Id. In addition, Krypt argues Ropaar’s references to

                                   5   Krypt in communications with others will reflect the nature of Krypt’s and Ropaar’s competition.

                                   6   Id. at 3. Ropaar does not object to the production of responsive documents for the period from

                                   7   January 1, 2018 to the present. However, Ropaar does object that documents dated earlier are not

                                   8   relevant to Krypt’s trade secret misappropriation claims against Ropaar. Id. at 4-5; Dkt. No. 71-1

                                   9   at 3.

                                  10           The Court agrees that Ropaar’s communications with Mr. Robinson and others about

                                  11   Krypt likely contain relevant evidence about whether Ropaar used improper means to obtain

                                  12   Krypt’s alleged trade secrets by conspiring with Mr. Robinson and that they also are likely to
Northern District of California
 United States District Court




                                  13   contain relevant evidence about the nature and extent of Ropaar’s competition with Krypt.4

                                  14   Krypt’s forensic analysis of Mr. Robinson’s Krypt-issued computer reflects that while he was still

                                  15   employed by Krypt, Mr. Robinson was already working on behalf of Ropaar. Dkt. No. 55 ¶ 57.

                                  16   In addition, the forensic analysis shows that contemporaneous with his efforts on behalf of

                                  17   Ropaar, Mr. Robinson accessed and copied a number of documents containing information Krypt

                                  18   says includes its trade secrets and confidential information. Id.

                                  19           The parties dispute whether Ropaar should be required to produce responsive documents

                                  20   dated before January 1, 2018, and if so, whether it should be required to produce documents dated

                                  21   back to January 1, 2012, the year Ropaar was formed. Krypt believes that Ropaar has been trying

                                  22   to obtain Krypt’s alleged trade secrets and confidential information since Ropaar’s inception. But

                                  23   this belief is supported only by allegations that Ropaar was formed to compete directly with Krypt

                                  24   and that Ropaar has attempted to recruit Krypt’s employees. It is not improper for one company

                                  25   to form a business to compete directly with another, nor is it improper for a company to recruit its

                                  26   competitor’s employees. See Dkt. No. 77 at 3 (discussing authority). Krypt’s operative complaint

                                  27
                                       4
                                  28     In a prior order, the Court noted that whether Ropaar and Krypt are direct competitors is relevant
                                       to Krypt’s trade secret misappropriation claims. See Dkt. No. 77 at 4.
                                                                                         3
                                             Case 5:19-cv-03226-BLF Document 79 Filed 10/15/20 Page 4 of 4




                                   1   alleges only that since May 2015, Ropaar has hired away one “senior consultant” and three “other”

                                   2   employees from Krypt in addition to Mr. Robinson. Dkt. No. 55 ¶¶ 32-33. It does not allege that

                                   3   any of these former Krypt employees misused Krypt confidential information or trade secrets or

                                   4   disclosed them to Ropaar. Rather, Krypt’s allegations describe only misconduct by Ropaar and

                                   5   Mr. Robinson. In these circumstances, there is no justification for Krypt’s demand for responsive

                                   6   documents that pre-date Mr. Robinson’s employment with Krypt, commencing on May 1, 2016.

                                   7   IV.     CONCLUSION
                                   8           The Court orders Ropaar to produce documents responsive to Requests for Production

                                   9   Nos. 7 and 8 limited to documents from May 1, 2016 to the present.

                                  10           IT IS SO ORDERED.

                                  11   Dated: October 15, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                  VIRGINIA K. DEMARCHI
                                  14                                                              United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
